

115 S1799 RS: Energy Technology Maturation Act of 2017
U.S. Senate
2017-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 419115th CONGRESS2d SessionS. 1799[Report No. 115–252]IN THE SENATE OF THE UNITED STATESSeptember 12, 2017Mr. Heinrich (for himself, Mr. Gardner, Mr. Bennet, Mr. Durbin, Mr. Manchin, and Ms. Harris) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural ResourcesMay 21, 2018Reported by Ms. Murkowski, without amendmentA BILLTo amend the Energy Policy Act of 2005 to facilitate the commercialization of energy and related
			 technologies developed at Department of Energy facilities with promising
			 commercial potential.
	
 1.Short titleThis Act may be cited as the Energy Technology Maturation Act of 2017.
		2.Energy Technology Maturation Program
 (a)In generalTitle X of the Energy Policy Act of 2005 (42 U.S.C. 16391 et seq.) is amended by adding at the end the following:
				
					1012.Energy technology maturation program
 (a)DefinitionsIn this section: (1)Department facilityThe term Department facility includes—
 (A)a National Laboratory; (B)any plant or site of the Department (such as the Kansas City National Security Campus, the Nevada National Security Site, the Pantex Plant, and the Y–12 National Security Complex); and
 (C)any partnership of entities described in subparagraphs (A) and (B). (2)ProgramThe term program means the Energy Technology Maturation Program established under subsection (b).
 (b)EstablishmentThe Secretary shall establish a program, to be known as the Energy Technology Maturation Program, under which the Secretary shall provide funding to Department facilities to facilitate the commercialization of energy and related technologies that—
 (1)exhibit promising commercial potential; and (2)are developed at Department facilities.
 (c)Use of fundsA Department facility shall use funding provided under the program— (1)to carry out additional development activities on any technology developed at the Department facility to advance the state of the technology to the degree that a private sector partner would be interested in supporting commercialization of the technology; or
 (2)in any case in which a private sector partner has been identified and the identified private sector partner has executed or will execute a technology partnership agreement, to support cooperative development of a technology developed at the Department facility for a specific commercial application of the technology.
							(d)Applications
 (1)In generalTo be eligible to receive funding under the program, a Department facility shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (2)InclusionsAn application under this subsection shall— (A)include a description of—
 (i)the potential impact on markets if the applicable technology is successfully commercialized; (ii)the intended accomplishments of the project proposed to be carried out using the funding with respect to advancing the maturity and commercial potential of the applicable technology; and
 (iii)a project plan, including a description of each activity required to be carried out to accomplish the specific objectives of the project; and
 (B)demonstrate to the satisfaction of the Secretary that each Department facility and private sector partner involved in the proposed project, and any other resource required to carry out the project, is qualified and capable of successfully completing, and is available to complete, the project, including a description of the roles and responsibilities proposed to be carried out.
 (3)Multiple projectsA Department facility may submit to the Secretary an application for 1 or more technology maturation projects under the program.
							(4)Approval by secretary
 (A)In generalThe Secretary shall develop criteria for evaluating applications under this subsection, which may include—
 (i)the potential that a proposed technology will result in a commercially successful product within a reasonable timeframe;
 (ii)the relative maturity of a proposed technology for commercial application; and (iii)the proposed technical approach and capability of the Department facilities and private sector partners to successfully implement a project.
 (B)PriorityIn selecting applicants to receive funding under the program, the Secretary shall give priority to an application submitted by a partnership between—
 (i)a Department facility; and (ii)a small business concern.
 (e)Amount of fundingThe amount provided to a recipient for a technology maturation project funded under the program shall be not more than—
 (1)$150,000 for an activity described in subsection (c)(1); and (2)$750,000 for an activity described in subsection (c)(2).
 (f)Cost-Sharing requirementsThe cost-sharing requirements of the program, including requirements relating to in-kind contributions, shall be determined by the Secretary in accordance with section 988.
 (g)FundingThe Secretary may use to carry out the program— (1)amounts in the Energy Technology Commercialization Fund established under section 1001(e); or
 (2)any other amounts made available to support technology transfer within the Department. (h)Annual reportThe Secretary shall include in the annual report required under section 1001(g)(2) a description of the results of the technology maturation projects carried out under the program..
 (b)Table of contentsThe table of contents of the Energy Policy Act of 2005 (Public Law 109–58; 119 Stat. 594) is amended by adding at the end of the items relating to title X the following:
				Sec. 1012. Energy Technology Maturation Program..May 21, 2018Reported without amendment